Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5, 7-9, 11-17, 19-23 are pending in the instant application. 

Priority
The instant application claims priority to provisional application 62/907,219. Priority is given with the effective filing date of 09/27/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2022 is in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the figures are not properly labeled.
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.”
In the instant case, the view numbers for Figures 1-4 are preceded by the word "Figure" instead of the abbreviation "FIG.".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 does not end in a period. MPEP 608.01(m) states, “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim is drawn to a method comprising the step of: administering, to a mammalian male subject, a composition comprising an α-lactalbumin polypeptide or an immunogenic fragment thereof; wherein the mammalian male subject has one or more risk factors selected from the group consisting of a genotype associated with breast cancer, or a gene expression profile associated with breast cancer. However, the claims encompass far more than a risk factor for breast cancer being a mutation or polymorphism at one or more loci in HER2, BRCA1, and/or BRCA2 genes. The claims broadly encompass all genotypes or gene expression profiles associated with breast cancer. 
The specification teaches a few examples of genotypes or gene expression profiles associated with breast cancer such as mutations or polymorphisms at one or more loci in genes associated with breast cancer such as HER2, BRCA1, and/or BRCA2 [page 9, paragraph 1]. The specification further teaches that breast cancers are categorized according to their expression of hormone receptors that mediate signaling for tumor growth, however breast cancers that do not express any of these receptors are referred to as triple negative breast cancers (TNBCs) [page 18, paragraph 2]. The specification also teaches that 70% of the breast tumors occurring in women with mutations in their BRCA1 genes are TNBC [page 18, paragraph 2]. 
However, this is not deemed to encompass all genotypes or gene expression profiles associated with breast cancer. Ferreira (Genome-wide association and transcriptome studies identify target genes and risk loci for breast cancer, 2019, Nature, Volume 10, Article 1741, Pages 1-18) teaches that genome-wide association studies (GWAS) have detected more than 170 genomic loci harboring common variants associated with breast cancer risk [page 1, left column, first paragraph]. More recently, Wang (A Genome-Wide Gene-Based Gene-Environment Interaction Study of Breast Cancer in More than 90,000 Women, 2022, Cancer Research Communications, Volume 2, Issue 4, Pages 211-219) teaches that genome-wide association studies (GWAS) have identified more than 200 susceptibly loci for breast cancer, but these variants explain less than a fifth of the disease risk [Abstract]. Further, Tomasetti and Vogelstein (New Study Finds That Most Cancer Mutations are Due to Random DNA Copying ‘Mistakes’, accessed from < https://www.hopkinsmedicine.org/news/media /releases/new_study_finds_that_most_cancer_mutations_are_due_to_random_dna _copying_mistakes > on 10/05/2022, publicly available March 23, 2017, 5 pages) teach that random, unpredictable DNA copying “mistakes” account for nearly two-thirds of the mutations that cause cancer [first paragraph]. 
The specification is not deemed sufficient to reasonably convey to one skilled in the art that the inventors, at the time the invention was made, had possession of identifying all genotypes or gene expression profiles associated with the broad genus of breast cancer because the genus encompasses conditions which differ from those disclosed in etiologies, molecular mechanisms, diagnostic approaches, treatment modalities, and therapeutic endpoints. The three genes referenced in the specification, HER2, BRCA1, and BRCA2, also differ between one another. Breast cancers occurring in BRCA1 mutation carriers are more likely to be oestrogen receptor negative (ER-), progesterone receptor–negative, and HER2 receptor-negative (triple-negative breast cancers). BRCA2 mutations are more likely to be present in oestrogen receptor positive (ER+) breast cancer. BRCA1 and HER2 are located on chromosome 17, whereas BRCA2 is located on chromosome 13. Further, USPSTF (U.S. Preventive Services Task Force, accessed from <https://www.uspreventiveservicestaskforce.org /uspstf/recommendation/brca-related-cancer-risk-assessment-genetic-counseling-and-genetic-testing> on 10/05/2022, publicly available August 20, 2019, 25 pages) teaches that BRCA1 or BRCA2 mutations only account for 5-10% of breast cancer cases (Rationale section, Importance paragraph). Ding (HER2 somatic mutation analysis in breast cancer: correlation with clinicopathological features, October 2019, Human Pathology, Volume 92, Pages 32-38) teaches that HER2 mutations have been reported in approximately 2% of breast cancers. Therefore, the genes identified in the specification only account for a small fraction of mutation sites that may cause breast cancer and are not predicative of one another. 
In regards to the present invention of a method of administering α-lactalbumin to inhibit the growth and development of male breast cancer, Tuohy (US 20120003254) teaches that breast cancer prevention involves genetic testing for mutations of BRCA1 and BRCA2 [0004]. Tuohy further teaches that α-lactalbumin vaccination inhibits growth of established tumors [0050] and that immunization with α-lactalbumin has the ability to provide a safe and effective vaccine for human breast cancer [0051]. However, Tuohy does not teach the entire genus of breast cancer. 
Furthermore, the recited genus encompasses conditions yet to be discovered and/or characterized; therefore, the skilled artisan cannot envision preventing all the contemplated diseases encompassed by the instant claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.) 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d 1966. 
A "representative number of species" means that the species, which are adequately described, are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). 
It is known in the prior art that cancer cells arising from different tissues or different genotypes differ in etiology and response to treatment. Heppner and Miller (Tumor heterogeneity: biological implications and therapeutic consequences, 1983, Cancer Metastasis Reviews, Volume 2, Pages 5-23) discuss the heterogeneity of tumors from different tissues and from the same tissue. Heppner and Miller teach that the heterogeneity of tumors contributes to the sensitivity the tumor will have to drugs [Summary, third paragraph]. Heppner and Miller further teach that as a tumor progresses to a metastatic phenotype, the way the tumor responds to treatment can differ, and thus, make it difficult to predict how the tumor will respond to the treatment [Page 15, right column, first paragraph]. Additionally, Bally et al. (US Patent No. 5,595,756) stated, "Despite enormous investments of financial and human resources, no cure exists for a variety of diseases. For example, cancer remains one of the major causes of death. A number of bioactive agents have been found, to varying degrees, to be effective against tumor cells. However, the clinical use of such antitumor agents has been highly compromised because of treatment limiting toxicities (See column 1). Furthermore, Jain RK (Scientific American, July 1994, 58-65) indicates that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the lung, breast, colon, rectum, prostate and brain (See page 58). Jain indicates that to eradicate tumors, the therapeutic agents must then disperse throughout the growths in concentrations high enough to eliminate every deadly cell...solid cancers frequently impose formidable barriers to such dispersion (See page 58). Jain indicates that there are three critical tasks that drugs must do to attack malignant cells in a tumor: 1) it has to make its way into a microscopic blood vessel lying neat malignant cells in the tumor, 2) exit from the vessel into surrounding matric, and 3) migrate through the matrix to the cells. Unfortunately, tumors often develop in ways that hinder each of these steps (See page 58).
The prior art demonstrates the use of α-lactalbumin treatment to target cells of breast cancer. However, the art is silent in regards to the broad application of α-lactalbumin therapy to all genotypes and/or gene expression profiles associated with breast cancer. Accordingly, one of ordinary skill in the art would conclude that the claimed invention encompasses a broad genus of breast cancer genotypes or gene expression profiles that may not respond to treatment with α-lactalbumin. While the specification teaches a few genotypes or gene expression profiles associated with breast cancer such as HER2, BRCA1, and/or BRCA2 [page 9, paragraph 1], it does not provide sufficient disclosure on the subjects that have a genotype associated with breast cancer or a gene expression profile associated with breast cancer. Further, the specification is not sufficient to show possession of a representative number of species to claim the genotype of breast cancer. Based on the teaching of the instant specification and the prior art, one of ordinary skill in the art would not conclude that applicant was in possession of the claimed genus of all genotypes or gene expression profiles associated with breast cancer.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation “the breast carcinoma.” There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis arises from Claim 7’s dependence on Claim 1 where there is no mention of a “breast carcinoma.”
Claim 8, which directly depends from claim 7, is similarly rejected. 
Claim 9, which directly depends from claim 8, is similarly rejected. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8, 9 and 11, rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The specification defines a potential value for the reference level as zero [page 7, paragraph 4]. Therefore, the broadest reasonable interpretation of the reference level is zero. Regarding claim 8, the claim is referring to an increased expression of α-lactalbumin in the breast carcinoma. However, in claim 7, the breast carcinoma already expresses α-lactalbumin. If the reference level referred to in claim 8 is zero, then any amount of expression would be an increase. Thus, claim 8 does not further limit claim 7 when there is already an expression of α-lactalbumin. Regarding claims 9 and 11, multiplying anything by zero is zero. So, these claims, although claiming at least a 2-fold or at least a 10-fold higher expression than the reference level, have an expression of zero and do not provide further limitation. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 20, rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The specification defines immunoglobulin-expressing cells as B-cells [page 14, paragraph 4]. Claim 19 refers to the immunoglobulin-expressing cells in a subject, which are known as B-cells. Thus, claim 20 does not provide further limitation to claim 19. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-9, 11-17, and 21-22, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuohy (US 20120003254). 

Regarding Claim 1, Tuohy teaches a method of immunizing a human patient against a human α-lactalbumin, the method comprising the step of administering to the patient an immunogenic composition comprising a polypeptide comprising human alpha-lactalbumin [Claim 8]. 
The examiner is interpreting the claim limitation of “mammalian male subject” as being inherent in the teachings of the prior art. Tuohy teaches human, which is the genus of male, and a person of skill in the art can at “once envisage” the sexes (male and female) that fall within the human genus [see MPEP 2131.02 III]. Therefore, human anticipates a mammalian male subject.

Regarding Claim 2, Tuohy teaches that the vaccine of α-lactalbumin is administered prophylactically to prevent breast cancer [0021]. 
The examiner is interpreting the claim limitation of “risk” as being inherent in the teachings of the prior art. It is expected a subject would be at risk in order to vaccinate for preventative measure. 

Regarding Claim 5, Tuohy teaches a method of treating cancer comprising the step of administering to the patient a composition, the composition comprising isolated human dendritic cells that have been loaded with human α-lactalbumin, in an amount effective to induce a breast tissue specific inflammatory response in the human patient [0030]. 
The examiner is interpreting the claim limitation of “diagnosed” as being inherent in the teachings of the prior art. A subject must be diagnosed with cancer in order to provide a method of treating cancer. 

Regarding Claim 7, Tuohy teaches that human α-lactalbumin is processed in vivo by proteases to smaller peptide fragments, which are able to bind to MHC class I and/or MHC class II molecules on antigen presenting cells. Subsequently, T-cell receptors recognize and bind to the MHC molecule to which the peptide is bound, forming the primary signal that initiates an immune response [0019]. Tuohy further teaches the immunization with α-lactalbumin in mice caused an immune response of α-lactalbumin-specific T cells which caused tumor cytotoxicity [044-45], inhibited growth of new breast tumors [0040], and inhibited growth of established breast tumors [0042-43]. 
The examiner is interpreting the claim limitation of “expresses α-lactalbumin” as being inherent in the teachings of the prior art. In order for vaccination to be effective in eliciting an immune response and inhibiting tumor growth, α-lactalbumin must be inherently expressed. 

Regarding Claims 8, 9, and 11, Tuohy teaches that human α-lactalbumin is processed in vivo by proteases to smaller peptide fragments, which are able to bind to MHC class I and/or MHC class II molecules on antigen presenting cells. Subsequently, T-cell receptors recognize and bind to the MHC molecule to which the peptide is bound, forming the primary signal that initiates an immune response [0019]. Tuohy further teaches the immunization with α-lactalbumin in mice caused an immune response of α-lactalbumin-specific T cells which caused tumor cytotoxicity [044-45], inhibited growth of new breast tumors [0040], and inhibited growth of established breast tumors [0042-43].
The examiner is interpreting the claim limitations of “increased expression,” “at least 2-fold higher,” and “at least 10-fold higher” as being inherent in the teachings of the prior art. In order for vaccination to be effective in eliciting an immune response and inhibiting tumor growth, α-lactalbumin must be inherently expressed. Furthermore, the specification defines a potential value for the reference level as zero [page 7]. Therefore, the broadest reasonable interpretation of the reference level is zero. Regarding claim 8, anything greater than zero would be increased expression. Regarding claims 9 and 11, multiplying anything by zero is zero. So, these claims, although claiming increased expression, at least a 2-fold, or at least a 10-fold higher expression of α-lactalbumin than the reference level, have an expression of zero. 

Regarding Claim 12, Tuohy teaches a method of immunizing a human patient against a human α-lactalbumin, the method comprising the step of administering to the patient an immunogenic composition comprising a polypeptide comprising human α-lactalbumin [Claim 8].
The examiner is interpreting the claim limitation of “mammalian male subject” as being inherent in the teachings of the prior art. Tuohy teaches human, which is the genus of male, and a person of skill in the art can at once envisage the sexes (male and female) that fall within the human genus. Therefore, human anticipates a mammalian male subject. 

Regarding Claim 13, Tuohy teaches a method of immunizing a human patient against a human α-lactalbumin, the method comprising the step of administering to the patient an immunogenic composition comprising a polypeptide comprising human α-lactalbumin [Claim 8]. Tuohy further teaches a method of activating human T cells capable of inducing a breast tissue specific inflammatory response in a human patient. The method comprises the step of contacting the T cells with a composition comprising isolated human dendritic cells previously exposed to a polypeptide comprising human α-lactalbumin (SEQ ID NO: 1). The activated T cells exhibit a recall response when subsequently presented with human α-lactalbumin, which includes the production of proinflammatory cytokines and or chemokines like IFNγ [0097]. 

Regarding Claim 14, Tuohy teaches that T cells are activated after administration of the polypeptide (α-lactalbumin) to the patient [Claim 9]. 

Regarding Claim 15, Tuohy teaches that the proinflammatory immune response comprises production of IFNy by T-cells [Claim 13]. 

Regarding Claim 16, Tuohy teaches that the T-cells are CD4+ T-cells [Claim 10].

Regarding Claim 17, Tuohy teaches that the T-cells are CD8+ T-cells [Claim 11].

Regarding Claim 21, Tuohy teaches that the vaccine further comprises an adjuvant [0020].

Regarding Claim 22, Tuohy teaches a method of immunizing a human patient against a human α-lactalbumin, the method comprising the step of administering to the patient an immunogenic composition comprising a polypeptide comprising human α-lactalbumin [Claim 8].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.

Claims 1-2, 5, 7-9, 11-17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tuohy (US 20120003254), as applied to claim 1 above, in view of CTCA (Cancer Treatment Centers of America, accessed from <https://www.cancercenter.com/community/blog/2019/07/whats-the-difference-female-male-breast-cancer#:~:text =Men%20and%20women%20also%20share,may%20 increase%20breast%20cancer%20risk.> on 10/04/2022 publicly available on July 17, 2019, 3 pages). 

The teachings of Tuohy are discussed above. 

However, Tuohy does not explicitly state that the human is a mammalian male subject. 

CTCA teaches that despite outward appearance, breasts in men and women are built very much the same and that men and women share some of the same risk factors for breast cancer. CTCA further teaches that both genders may have inherited mutations in their BRCA1 and BRCA2 genes that may increase cancer risk and that both genders produce estrogen, which at certain levels may increase breast cancer risk as well. CTCA also teaches that both male and female breast cancers share similar symptoms, such as lump or mass on the breast, changes in the size or shape of the breast, redness, and swelling or irritated skin and changes in the nipple. Additionally, CTCA teaches that treatments for male and female breast cancer are similar and include hormone therapy, radiation therapy, targeting therapy, chemotherapy, and breast cancer surgery. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subject as taught by Tuohy to be a mammalian male subject because CTCA teaches there are similar risk factors, symptoms, and treatments for both male and female breast cancer. Therefore, it would be predictable that administering a composition of α-lactalbumin would be successful in preventing or treating cancer when administered to a mammalian male subject. 

Regarding claims 2, 5, 7-9, 11-17, 19, 21-22, these limitations as taught by Tuohy are discussed above. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tuohy (US 20120003254), as applied to claim 1 above, in view of CTCA (Cancer Treatment Centers of America, accessed from <https://www.cancercenter.com/ community/blog/2019/07/whats-the-difference-female-male-breast-cancer#:~:text =Men%20and%20women%20also%20share,may%20increase%20breast%20 cancer%20risk.> on 10/04/2022 publicly available on July 17, 2019, 3 pages), and further in view of Fentiman (Male Breast Cancer, 2006, The Lancet, Volume 367, Pages 595-604). 

	The teachings of Tuohy are discussed above. To reiterate, Tuohy teaches a method of immunizing a human patient against a human α-lactalbumin, the method comprising the step of administering to the patient an immunogenic composition comprising a polypeptide comprising human alpha-lactalbumin [Claim 8]. Tuohy further teaches that α-lactalbumin vaccination provides effective protection and therapy against breast tumor growth [0043]. 

However, Tuohy does not specifically teach administering to a mammalian male subject with risk factors or signs and symptoms of breast cancer. 

	Fentiman teaches the risk factors for male breast cancer are BRCA2, Klinefelter’s syndrome, obesity, alcohol use, oestrogen intake, high ambient temperature, exhaust emissions, testicular damage, liver damage, and radiotherapy to the chest [Panel, left column, page 596]. Fentiman further teaches that male breast cancer often presents as a lump or nipple inversion [Abstract].

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to administer the composition comprising α-lactalbumin as taught by Tuohy to a mammalian male subject with the risk factors and signs and symptoms of breast cancer as taught by Fentiman because Tuohy teaches that immunization against human α-lactalbumin offers a safe and effective vaccination strategy for the prevention of breast cancer [0007] and that α-lactalbumin vaccination provides effective protection and therapy against breast tumor growth [0043]. There would be a reasonable expectation of success in administering this composition to a mammalian male subject with risk factors or signs and symptoms of breast cancer in order to prevent or treat the breast cancer. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuohy (US 20120003254), as applied to claim 13 above, in view of CTCA (Cancer Treatment Centers of America, accessed from <https://www.cancercenter.com/ community/blog/2019/07/whats-the-difference-female-male-breast-cancer#:~:text =Men%20and%20women%20also%20share,may%20increase%20breast%20cancer %20risk.> on 10/04/2022 publicly available on July 17, 2019, 3 pages), and further in view of Wiedermann (Vaccination for the prevention and treatment of breast cancer with special focus on Her-2/neu peptide vaccines, 2013, Breast Cancer Research and Treatment, Volume 138, Pages 1-12).  

The teachings of Tuohy are discussed above. Tuohy additionally teaches administering a composition comprising α-lactalbumin in an amount effective to induce a breast tissue specific inflammatory response in a human patient [0029]. 

However, Tuohy does not explicitly state that the immune response comprises immunoglobulin-expressing cells or that the immunoglobulin-expressing cells comprise B-cells. 

Wiedermann teaches a B cell peptide vaccine using Her-2-specific B cell epitopes to preferentially induce antibody responses with anti-tumor activity [page 6, left column, first paragraph]. Wiedermann further teaches that the majority of patients developed anti-peptide antibodies to this B cell peptide vaccine [page 6, right column, third paragraph] and that humoral and cellular immune response were induced in patients across all HLA types, indicating that patients were fully susceptible to vaccination [page 7, left column, paragraph 2]. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to administer amounts of α-lactalbumin with a reasonable expectation for success to induce B-cell responses. It is known in the prior art that administering polypeptides in effective amounts induces B-cell responses. Wiedermann teaches that this B cell peptide vaccine induces antibody responses, and therefore would be inducing a B-cell response. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tuohy (US 20120003254), as applied to claim 1 above, in view of CTCA (Cancer Treatment Centers of America, accessed from <https://www.cancercenter.com/community/blog/ 2019/07/whats-the-difference-female-male-breast-cancer#:~:text=Men%20and%20 women%20also%20share,may%20 increase%20breast%20cancer%20risk.> on 10/04/2022 publicly available on July 17, 2019, 3 pages), and further in view of Haller (Converting Intravenous Dosing to Subcutaneous Dosing with Recombinant Human Hyaluronidase, 2007, Pharmaceutical Technology, Volume 31, Issue 10, Pages 1-13). 

The teachings of Tuohy are discussed above. However, Tuohy fails to specifically teach that the α-lactalbumin composition is administered systemically. 

Haller teaches that the traditional route of administration for anticancer agents is intravenous [systemic] because it allows for administering precise doses, providing a rapid response, and has minimal volume constraints. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the administration of the composition comprising α-lactalbumin taught by Tuohy, because Haller teaches administering anticancer agents intravenously [systemically]. The specification describes intravenous administration as a type of systemic administration [see Methods, paragraph 4]. Haller teaches that the route of administration for anticancer agents is intravenous, therefore it would be predictable that a composition containing α-lactalbumin would be successful at preventing or treating cancer when administered systemically. 

Pertinent Art
A.       Jaini et al., An autoimmune-mediated strategy for prophylactic breast cancer vaccination, 2010, Nature Medicine, Volume 16, Number 7, Pages 799-804.
	- This is pertinent art to the instant application because Jaini teaches an α-lactalbumin vaccine and that responsiveness to α-lactalbumin involves CD4+ T-cells, CD8+ T-cells, and IFNγ. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittney E Donoghue whose telephone number is (571)272-9883. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached on 571-270-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.E.D./Examiner, Art Unit 4171                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636